      Case 2:19-cv-11537-JCZ-MBN Document 37 Filed 05/26/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 ERNEST BREAUX                                                        CIVIL ACTION

 VERSUS                                                               NO. 19-11537

 RELIANCE STANDARD LIFE INSURANCE COMPANY                             SECTION “A” (5)


                                  ORDER OF DISMISSAL

       The Court having been advised that all of the parties to this action have firmly agreed

upon a compromise,

       IT IS ORDERED that this action is hereby dismissed without costs, but without

prejudice to the right upon good cause shown, within sixty days (60) days, to seek summary

judgment enforcing the compromise if it is not consummated by that time. During this sixty-

day period, the Court retains jurisdiction for all purposes, including enforcing the settlement

agreement entered into by the parties.

       COUNSEL ARE REMINDED THAT IF WITNESSES HAVE BEEN SUBPOENAED,

EVERY WITNESS MUST BE NOTIFIED BY COUNSEL NOT TO APPEAR.



       May 22, 2020



                                           _________________________________
                                                   Judge Jay C. Zainey
                                                 United States District Court
